Citation Nr: 0406874	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with 
liver damage.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the RO in 
Pittsburgh, Pennsylvania, which denied service connection for 
Hepatitis C with liver damage and chronic bronchitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003).  The record does 
contain correspondence to the veteran dated June 2001 and 
October 2001, which informed him of the VCAA and addressed 
the VCAA notice and duty to assist provisions as they pertain 
to the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Pursuant to Training Letter 01-02 (April 17, 2001), the first 
step when determining service connection for Hepatitis C is 
to develop for risk factors.  In light of this Training 
Letter, the RO must send a letter to the veteran asking him 
to identify all claimed risk factors which may have 
contributed to Hepatitis C.  If no response is received from 
the veteran, the RO should make note of the risk factors in 
the claims file, including, continuous use of heroine and 
cocaine through I.V. (intravenous) and snorting, as 
documented in the alcohol and drug abuse control program 
intake records dated December 12, 1972.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In February 2002, this 
case was remanded to the RO in an effort to obtain additional 
medical evidence including a medical examination and opinion.  
To date, the veteran has not undergone the appropriate 
medical examinations necessary to render a decision.  A 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
Hepatitis C with liver damage was due to, originated in, or 
was exacerbated by his active military service and whether it 
is at least as likely as not that the veteran's bronchitis 
was due to, originated in, or was exacerbated by his active 
military service.  

Additionally, during an October 2003 travel Board hearing, 
the veteran testified that he was last treated for bronchitis 
at the VA medical center (VAMC) in Pittsburgh, Pennsylvania, 
approximately two months prior to the hearing.  The RO should 
contact the VAMC in Pittsburgh, Pennsylvania, and obtain all 
the veteran's treatment records dated July 2002 to the 
present. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  Information 
cited in Training Letter 01-02 should be 
requested from the veteran.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
Hepatitis C with liver damage or chronic 
bronchitis.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's clinical records including 
those from the VAMC in Pittsburgh, 
Pennsylvania, dated July 2002 to the 
present.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facilities 
for the veteran to be afforded the 
following examinations:

a)  The veteran should be afforded a VA 
examination by a physician primarily 
involved in the treatment of hepatitis 
C, to evaluate the etiology of the 
claimed hepatitis C with liver damage.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The physician should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's hepatitis C 
with liver damage is attributable to the 
veteran's period of military service, 
given his military occupational 
specialty in the medical field.  It 
should specifically be noted whether the 
evidence supports a conclusion that 
cirrhosis due to hepatitis C was 
manifest within a year of the veteran's 
separation from service.  The examiner 
should address any contradictory 
evidence regarding the onset of the 
claimed disorder, including evidence of 
possible risk factors such as 
intravenous drug use, multiple sexual 
partners, etc.  If the etiology of 
hepatitis C with liver damage is 
attributed to multiple factors/events, 
including event(s) coincident with 
military service, the examiner should so 
indicate.  The examiner's rationale for 
all opinions and conclusions must be 
presented in a written report.

b)  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
evaluate the etiology of the claimed 
bronchitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that the 
veteran's bronchitis is attributable to 
his period of military service.  The 
examiner should address any 
contradictory evidence regarding the 
onset of the claimed disorder and 
include the complete rationale for all 
opinions and conclusions in a written 
report.  If the etiology of bronchitis 
is attributed to multiple 
factors/events, including event(s) 
coincident with military service, the 
examiner should so indicate.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




